SOMEBYILLE, J.
The bill in this ease was filed for the settlement of the partnership accounts of the late firm of Watts, Branch and Bostwick. The partnership having been dissolved, Watts was left in possession of the partnership books and assets with exclusive authority to wind up the business.-
After a careful examination of the evidence taken in the case, we are satisfied that the chancellor erred in one respect. The item of $1278.04, which was claimed as a credit in Watts, favor against the partnership, was improperly allowed to him. This item was for commissions for selling cotton, which had been consigned to the firm for sale by them as commission merchants. The sale was made by Watts after dissolution. The rule is, that, after dissolution, no part*600ner is allowed - to claim any compensation or reward for his services rendered for the benefit of the partnership in winding up the business of the concern, unless it be specially stipulated.—Story on Part. (6th Ed.) p. 271; Colgin v. Cummins, 1 Port. 148. There is no evidence of any agreement authorizing such compensation, and hence it should not have been allowed. Watts was ^entitled to only one half of this item, and the other partners to one fourth thereof each, this being the proportion in which the profits of the business were to be divided between them.
The evidence in reference to some of the other items is somewhat confused and unsatisfactory, but there is not such preponderance against the conclusions reached by the chancellor as, in our opinion, would justify a reversal on any other ground than the one above mentioned. The register’, in taking the account on reference to him, seems to have acted in accordance with the opinion of this court, as expressed when the case was last here on appeal.—Routon et al. v. Bostwick et al. 59 Ala. 360.
The decree of the chancellor is reversed and the cause remanded for further proceedings in accordance with this opinion.